85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Emmet Robert SNOW, Plaintiff-Appellant,v.ALLIED-SIGNAL, INC., a Delaware Corporation, Defendant-Appellee.
No. 95-16015.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Emmet Robert Snow appeals from the district court's summary judgment in favor of defendant Allied-Signal, Inc.  ("Allied-Signal") in his diversity suit.   Snow contends that the district court erred in concluding that his action was time barred because Snow was not of "unsound mind" so as to toll the applicable statute of limitation under Arizona law.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse and remand.


3
We review a district court's summary judgment de novo.  Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995), cert. denied, 116 S.Ct. 1261 (1996).   We must determine, viewing the evidence in the light most favorable to the non-moving party, whether there are any genuine issues of material fact and whether the district court correctly applied the relevant substantive law.   Id.


4
Because a review of the record reveals a genuine dispute of fact and questions of credibility, this case is not appropriate for summary judgment.   See id.   Accordingly, we REVERSE and REMAND.


5
REVERSED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3